Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to papers filed on 3/22/2021.
Claims 1, 12, and 13 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 10, 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (Patent No. US 9,477,758 B1) in view of Slotznick (Pub. No. US 2001/0033298 A1) in further view of White et al. (Patent No. US 9,253,631 B1) in further view of He et al. (Pub. No. US 2016/0070770 A1) in further view of Huang (Patent No. US 10,114,802 B1).
All Non-Bolded Material In the rejections was Affirmed by the PTAB decision mailed on 1/22/2021.  Review of the claim amendments has determined that the newly added material does not significantly affect the rejections and previously applied prior art.
In regards to Claims 1, 12, and 13, Tong discloses:
An official account management method comprising:
setting, using at least one processor, in a relationship database associated with an online messenger platform, a relationship between a plurality of official accounts, that correspond to accounts of sponsors on the online messenger platform, plurality of official accounts including at least a first official account and a second official account; (column 7, shows a system of social network accounts and social contacts including accounts for chatting and instant messaging (column 7, paragraph 2; column 8, paragraph 1)) and 
transmitting, using the at least one processor, a friend proposal for the second official account to a user account on the online messenger platform, the friend proposal based on a relationship between the user account and the first official account, (column 16, paragraph 2, “…the related entities are provided to the user as suggestions related to one or more other users in the social networking site or service, with whom the current user has already selected to establish a social connection or follow via the social networking site.”, the suggestions provided in the lists representing friend proposals) 
the friend proposal for the second official account is displayed in a graphical user interface (GUI) of the online messenger platform in association with the first official account (column 16, lines 41-48, suggestions are provided to the user via an interface; column 10, lines 4-16, shows the graphical user interface being an interface for a social network; column 7, lines 40-67; column 8, lines 17-24; Claim 5, shows additional data regarding the social network services/content and social network groups including chat and Instant message services, also shows the social network including chat/IM interfaces, under broadest reasonable interpretation, the social network service itself can be interpreted as a “online messenger platform”)
Additionally, Tong discloses the processes being performed using the recited components, such as processors, databases, memories, etc. (at least column 5 to column 6)
Examiner Note: “official account” and “sponsor” are currently being interpreted in light of the specification (as described in [0050], etc.)
Tong discloses official accounts using chat capabilities, as described above. Tong does not explicitly disclose the official accounts including chatbots corresponding to each of the respective official accounts, however, Slotznick teaches chat capable official accounts including chatbots ([0007]-[0012], shows instant messaging accounts using chatterbots to communicate)

Tong/Slotznick discloses relationships and interactions between accounts on a chat/messaging service, as shown above.  Tong/Slotznick does not explicitly disclose accounts being sponsors that are grouped in accordance with set relationships between them, however, White teaches suggesting sponsored accounts grouped by relationships (column 10, paragraphs 2-3, “…a business with similar attributes can be suggested to a user by identifying a set of attributes that are similar or identical. For example, if a business the user frequents has information stored that corresponds to data that includes "restaurant," "inexpensive," and "BBQ" attributes, a business whose data record also includes those attributes may be identified.”) 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Tong/Slotznick to have included suggesting sponsored accounts grouped by relationships as taught by White in order to provide additional suggestions that are relevant to a user’s preferences and interests (White, “…allows a service to provide a user with timely and relevant information that is not only relevant to the user (Abstract); “…In order to properly match a user's preferences and habits, information relevant to various businesses may be stored and accessible by the device or service. The information may include categorization information of the business, which may categorize the business based at least in part on products, services, or other items…” (column 10)) and since doing so could be performed readily and easily by any person of ordinary skill in the art. 
Tong/Slotznick/White does not explicitly disclose excluding an account which belongs to the related account group from being proposed when that account has been refused by the user for addition.  However, He teaches the ability to exclude an account which belongs to the related account group from being proposed when that account has been refused by the user for addition. ([0045], “…the suggestions may include one direct contact and one or more social groups suggested for the direct contact….the suggestion may include a social group including all the direct contacts suggested for the social group. When prompted, the user may…reject…the suggestion…If the suggestion is rejected, then the response is stored in order to prevent the same suggestion from being made in the future.”)
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Tong/Slotznick/White to have included the ability to exclude an account which belongs to the related account group from being proposed when that account has been refused by the user for addition as taught by He in order to prevent repeated suggestions of items a user has already indicated that they are not interested in (He, [0045], “…prevent the same suggestion from being made in the future …”) and since doing so could be performed with the technical expertise demonstrated in the applied references.  

the user account corresponding to a second account type which is different than the first account type).  However, Huang teaches the use of different types of accounts for providing information from one account to another through an instant messaging application ( “I. Public Number”, column 6-10; Claim 10, “A method for forwarding information on a client terminal from a first client of an instant messaging server system to a second client of the instant messaging system, wherein the first client and the second client each have respective user accounts of the instant messaging server system, wherein the user account of the first client is a personal account that is a first type of user account of the instant messaging server system through which the first client exchanges instant messages with other user accounts of the instant messaging server system, and the user account of the second client is a Public Number that is a second type of user account of the instant messaging server system distinct from the first type of user account, through which the second client posts one or more documents to be broadcast to other user accounts of the instant messaging server system…” the sharing of content being similar to the above combination of references in which  for businesses provide messages (i.e. content) to users through instant messaging) and, lie the above combination of references, shows the one type of user account providing information based on preferences of the users of the different type of user account (column 32, paragraph 1, shows public numbers (which can be businesses, celebrities, etc.) being suggested to users based on other public keys already associated with their account (“following”))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Tong/Slotznick/White/He so as to have included the user accounts and suggested connections being of different types in the system, as taught by Huang.
Tong/Slotznick/White/He discloses a “base” method/system in which suggestions are made to users for connecting with other entities (such as businesses) based on businesses with which they are already associated (contact list), as shown above.  Huang teaches a comparable method/system in which suggestions are made to users for connecting with other types of entities (such as businesses) based on business accounts with which they are already associated (following), as shown above Huang also teaches an embodiment in which the user accounts and suggested connections are of different types in the system, as shown above.  One of ordinary skill in the art would have recognized the adaptation of the user accounts and suggested connections being of different types in the system to Tong/Slotznick/White/He could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
In regards to Claim 2, Tong discloses:
wherein the setting comprises: allocating a code identifier, which indicates the relation between the official accounts, to each of the official accounts. (column 6, paragraphs 2-4, shows identifiers used to identify groups/lists
In regards to Claims 3 and 14, Tong/Slotznick does not explicitly disclose accounts being related based on at least one of marketing agreement, state and district, business category, and a family brand between sponsors, however, White teaches accounts being related based on at least one of marketing agreement, state and district, business category, and a family brand between sponsors (column 10, paragraphs 2-3, grouped based on similar business categories) 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Tong/Slotznick to have included accounts being related based on at least one of marketing agreement, state and district, business category, and a family brand between sponsors as taught by White in order to provide additional suggestions that are relevant to a user’s preferences and interests (White, “…allows a service to provide a user with timely and relevant information that is not only relevant to the user (Abstract); “…In order to properly match a user's preferences and habits, information relevant to various businesses may be stored and accessible by the device or service. The information may include categorization information of the business, which may categorize the business based at least in part on products, services, or other items…” (column 10)) and since doing so could be performed readily and easily by any person of ordinary skill in the art. 
In regards to Claims 10 and 19, Tong discloses:
separately displaying official accounts, which are classified into the related account group in a list where the official accounts are arranged, with other official accounts belonging to the list.  (column 6, paragraph 4, shows a users connections being categorized into different groups
In regards to Claim 4, Tong discloses:
	transmitting a friend proposal to the user account of a plurality of official accounts associated with an account group related to the user account. (column 16, paragraphs 2-3)
In regards to Claims 5 and 15, Tong discloses:
	transmitting another official account of a corresponding group to a the user account if the user accounts adds a specific official account belonging to the related account group to a friend list of the user account on the online messenger platform.  (column 16, paragraph 2-3)
In regards to Claims 6 and 16, Tong discloses:
	transmitting another official account of a corresponding group to a the user account if a specific official account belonging to the related account group is included in a friend list of the user account on the online messenger platform (column 16, paragraph 2-3)
In regards to Claims 7 and 17, Tong/Slotznick/White does not explicitly disclose excluding an account which belongs to the related account group from being proposed when that account has been refused by the user for addition.  However, He teaches the ability to exclude an account which belongs to the related account group from being proposed when that account has been refused by the user for addition. ([0045], “…the suggestions may include one direct contact and one or more social groups suggested for the direct contact….the suggestion may include a social group including all the direct contacts suggested for the social group. When prompted, the user may…reject…the suggestion…If the suggestion is rejected, then the response is stored in order to prevent the same suggestion from being made in the future.”)
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Tong/Slotznick/White to have included excluding an account which belongs to the related account group from being proposed when that account has been refused by the user for addition as taught by He in order to prevent repeated suggestions of items a user has already indicated that they are not interested in (He, [0045], “…prevent the same suggestion from being made in the future …”) and since doing so could be performed readily and easily by any person of ordinary skill in the art. 
Claims 8, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Slotznick in further view of White in further view of He in further view of Huang in further view of MacLaughlin (Pub. No. US 2010/0287282 A1).
In regards to Claims 8 and 18, Tong/Slotznick/White/He/Huang discloses accounts being grouped and He teaches the moving of accounts between groups, as shown above.  Tong/Slotznick/White/He/Huang does not explicitly disclose providing a benefit to the user if the user adds official accounts in a number larger than a desired number to friends.  However, MacLaughlin teaches providing a benefit to the user if the user adds official accounts in a number larger than a predetermined number to friends ([0133])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of 
Tong/Slotznick/White/He/Huang discloses a “base” method/system in which contacts can be added to a user’s instant messaging contact list, as shown above.  MacLaughlin teaches a comparable method/system in which contacts can be added to a user’s instant messaging contact list, as shown above.  MacLaughlin also teaches an embodiment in which benefits are provided the user if the user adds official accounts in a number larger than a predetermined number to friends, as shown above.  One of ordinary skill in the art would have recognized the adaptation of providing a benefit to the user if the user adds official accounts in a number larger than a predetermined number to friends to Tong/Slotznick/White/He/Huang could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
In regards to Claim 9, Tong/Slotznick/White/He/Huang discloses accounts being grouped and He teaches the moving of accounts between groups, as shown above.  Tong/Slotznick/White/He/Huang does not explicitly disclose differentially providing benefits to the user in accordance with the number of official accounts that is added to friends by the user.  However, MacLaughlin teaches providing benefits to the user in accordance with the number of official accounts that is added to friends by the user. ([0132], additional rewards for highest performers (higher numbers))

Tong/Slotznick/White/He/Huang discloses a “base” method/system in which contacts can be added to a user’s instant messaging contact list, as shown above.  MacLaughlin teaches a comparable method/system in which contacts can be added to a user’s instant messaging contact list, as shown above.  MacLaughlin also teaches an embodiment in which benefits are provided to the user in accordance with the number of official accounts that is added to friends by the user, as shown above.  One of ordinary skill in the art would have recognized the adaptation of providing benefits to the user in accordance with the number of official accounts that is added to friends by the user to Tong/Slotznick/White/He/Huang could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claim 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Slotznick in further view of White in further view of He in further view of Huang in further view of in further view of Stibel (Pub. No. US 2012/0323695 A1).
In regards to Claims 11 and 20, Tong/Slotznick/White/He/Huang discloses the grouping of entities in a contact list based on relations (including “business”).  business are “grouped” together through partnership agreements and similar services/products)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Tong/Slotznick/White/He/Huang so as to have included the inclusion of other businesses that are related to a business that is part of a search result, as taught by Stibel.
Tong/Slotznick/White/He/Huang discloses a “base” method/system in which entity profiles can be grouped together based on relations, as shown above.  Stibel teaches a comparable method/system in which entity profiles can be grouped together based on relations and similarities, as shown above.  Stibel also teaches an embodiment in which other businesses that are related to a business that is part of a search result are also presented to the searcher, as shown above.  One of ordinary skill in the art would have recognized the adaptation of the inclusion of other businesses that are related to a business that is part of a search result to Tong/Slotznick/White/He/Huang could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")

Response to Arguments
Applicant’s arguments filed 3/22/2021, as reasserted in the RCE filed 1/9/2019, have been fully considered but they are not persuasive. 
Rejection of Claims under 35 U.S.C. §101
The rejection has been withdrawn in view of the PTAB decision mailed on 1/22/2021.
II. Rejection of Claims under 35 U.S.C. §103
	Applicant’s remarks are drawn towards the newly added claim material (different account types) are moot in view of the new prior art rejections, citations, and/or explanations provided above.
As discussed in the above rejection, Examiner asserts that under the broadest reasonable interpretation of the claims, the social networking platform interface in Tong reads on an online messenger platform interface.  If Applicant disagrees, Examiner also points out that the cited portions (as well as other material throughout) provides examples of the use of the IM/chat interfaces within the social network platform to perform the invention (including interactions among users, collection of data for matching, providing notifications, etc.).  Examiner notes that the reference, at minimum, includes all of the necessary technology and skill in the art required to perform the claim elements and it would have been obvious to one of ordinary skill in the art that the presentation of the proposals in the social network interface could be done in the associated chat interface.  

Additional Prior Art not Relied Upon
Hamada et al. (Pub. No. US 2014/0337427 A1).  Shows recommendations of of other users that are provided in a chat interface (see [0053]; Fig. 10-Fig. 12). The recommendation of “content” includes or is associated with recommending other users related to the content (see Abstract).
Chung et al. (Pub. No. US 2014/0032684 A1).  Shows recommendations of friends being presented through a user’s instant messenger interface (see [0045]; Fig. 5). 
Van et al. (Pub. No. US 2014/0173003 A1).  Shows recommendations of friends, including based on types and rankings, being presented through a user’s instant messenger interface (see [0008]; [0111]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. S./
Examiner, Art Unit 3629
April 7, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624